Citation Nr: 1424171	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right inguinal hernia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1988.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from as April 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The April 2010 Rating Decision denied the Veteran's claim for service connection for a right inguinal hernia.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2011.  38 C.F.R. § 20.201 (2013).  The RO then furnished the Veteran a Statement of the Case (SOC) in July 2011.  The Veteran filed a Substantive Appeal, VA Form 9, in August 2011.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claim for service connection for a right inguinal hernia is warranted. 

As an initial matter, the Board notes that the Veteran's service treatment records are unavailable, and all efforts to obtain them have been unsuccessful.  A formal finding of unavailability was issued in April 2010, and the Veteran was notified that his records were missing.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran contends that he incurred his current right inguinal hernia in service and that he has suffered from symptoms since service.  Specifically, he claims that he first experienced the symptoms in 1986 while deployed in Germany after he lifted an "ammo box" and he felt a "tingling feeling" followed by pain.  (June 2012 hearing transcript.)   He reported that the pain continued to come and go following the incident, but that he was not provided a separation examination.  He explained that the pain deteriorated and sought treatment in 1996 when he could not "bear the pain anymore."  He underwent a surgery at that point.  The Veteran also reported sustainting an injury while lifting things when he was working in a warehouse after service.  

The record reflects current medical evidence of a right inguinal hernia, including private treatment records dated from 1996 to 1997, to include records from his herniotomy of the right groin in November 1996, and VA treatment records dated from 2009 to 2010.  

In light of the Veteran's competent reports of an in-service injury and the medical evidence of the Veteran's current disability, the Board finds that a VA examination is needed to determine the etiology of the Veteran's right inguinal hernia.  Specifically, the Board seeks a medical opinion to determine whether the Veteran's right inguinal hernia is related to the reported in-service injury, or whether it is a result of a post-service intercurrent injury, to include the injury the Veteran reported during his June 2012 hearing.

Finally, during the Veteran's June 2012 hearing, he indicated that he received treatment at the Greenville outpatient center and Medical Center Caulfield.  The RO shall request information from the Veteran clarifying where he has received treatment, to include the aforementioned locations.  The RO should obtain additional records from those facilities along with the any additional outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide the names, addresses, and approximates dates of treatment of all health care providers, both VA and private, who have treated him for his right inguinal hernia since 2010.  After securing any necessary releases, the RO should obtain any outstanding records properly identified by the Veteran.  All efforts to obtain these records must be documented in the claims file.  If any properly identified records are requested and unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  The RO shall schedule the Veteran for an appropriate VA examination.  The RO shall forward the Veteran's entire claims file, including the Veteran's service treatment records and a copy of this REMAND to a VA examiner.  

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's lay statements and hearing testimony.  The VA examiner should note that this action has been accomplished in the VA examination report.  All appropriate tests and studies should be accomplished (if deemed warranted), and all clinical findings should be reported in detail.

Based on a review of the Veteran's medical history, and with sound medical principles, the examiner is asked to provide an opinion as to whether it is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right inguinal hernia had its onset in service, or is otherwise caused by any incident that occurred during service.  If the examiner finds that the Veteran's right inguinal hernia was caused by an intercurrent event, namely, the injury the Veteran reported during his June 2012 hearing, he or she must explain how the intercurrent cause particularly excludes the possibility of shared causation or aggravation from any in-service injury.    

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case. 

3.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



